PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/915,388
Filing Date: 8 Mar 2018
Appellant(s): Casanova et al.



__________________
Christina L. Mangelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Claim 1 is patentable over John because John fails to teach a method that (a) includes encouraging sympathetic resonance between neurons of a first cortical region, neurons of a second different cortical region, and entrainment waves of identical modulated carrier waves and (b) that includes establishing coherence in neuronal firing frequency between a first cortical region and a second different cortical region in a subject’s brain as in claim 1. They further argue that even for similar disclosure between John and elements that are present in claim 1, John does not describe those elements arranged or combined in the same way as they are in claim 1.
Appellant argues that dependent claim 2 that recites that the carrier wave has a frequency of 500 kHz or higher is not taught by John.
Upon review of the arguments and the prior art as applied, the examiner respectfully disagrees with appellant’s arguments for the following reasons.
Claim 1 as recited is directed to a method that requires the steps of: 
1. generating a carrier wave;
2. modulating the carrier wave by an entrainment wave;

4. emitting an identical modulated carrier wave from a second antenna located 10 cm or less from the surface of the subject’s head and directing the identical emitted modulated carrier wave from the second antenna to a second, different cortical region of the subject’s brain; wherein 
the modulated carrier waves encourage sympathetic resonance between neurons of the first cortical region, neurons of the second cortical region, and the entrainment waves of the modulated carrier waves, and thereby establish coherence in neuronal firing frequency between the first cortical region and the second cortical region of the subject’s brain.
 Dependent claims 2 and 3 recite that the carrier wave has a frequency of 500 kHz or higher and the entrainment wave has a frequency of 1Hz to 100 Hz.
Dependent claims 4, 10-12 recite emitting the modulating carrier wave from antenna that are located within 10 cm of the patient’s head and that the antenna is attached to the subject’s head and retained on a carrier that comprises a helmet
 Paragraph [0028] of the applicant’s originally filed specifications recite “The entrainment wave frequency can be selected such that the system can function as a sympathetic resonator capable of establishing resonance between the entrainment wave and brain elements in targeted regions of the brain.” 
John teaches a method that comprises the steps of:

2. modulating the carrier wave by an entrainment wave  (e.g. [0098] i.e. carrier signal can be pulsed or modulated at frequencies of 0.1Hz to 40 Hz ).
 3. and 4. John teaches that a head mounted transcranial magnetic stimulation device (e.g. [0095], Fig. 10) is incorporated by reference (e.g. [0103]) from Fischell et al (U.S. Patent Application Publication number: US 2003/0028072, Fischell) which proposes a head mounted device with multiple coils (i.e. antenna from at least 2 sources as recited in [0095] of John’s teachings, Figs.3, 4 A and B that shows two coils 121 and 122 in a housing (i.e. coil assembly 112 Fig.3, 4A) in a helmet 111 Fig.3, [0059] of Fischell’s teachings). Therefore John teaches that the antenna are located within 10 cm of the patient’s head in a helmet and attached to the patient’s head as claimed in claims 4 and 10-12.
John further teaches that the stimulation signals are identical (e.g. [0068] i.e. conduits provide stimulation signals waveforms that are identical or similar to each other).
Therefore John teaches two coils (i.e. antennae) are placed at different regions of the head and thereby direct the modulated carrier wave to a first cortical region and a second different cortical region of the subject’s brain. The modulated carrier wave comprises a carrier wave of 400 KHz or higher modulated with an entrainment wave at frequencies of 0.1Hz to 40 Hz. 
the system as taught by John can function as a sympathetic resonator capable of establishing resonance between the entrainment wave and brain elements in targeted regions of the brain as per applicant’s originally filed specifications. 
Therefore since John teaches the same steps and elements combined as recited in claims 1-4 and 10-12, they teach that the modulated carrier waves encourage sympathetic resonance between neurons of a first cortical region, neurons of a second different cortical region, and entrainment waves of identical modulated carrier waves  and thereby establishing coherence in neuronal firing frequency between a first cortical region and a second different cortical region in a subject’s brain as in claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees: SPE NIKETA PATEL, SPE SUNIL SINGH
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792       

/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),